Exhibit 10.20

TELIK, INC.

June 12, 2009

Dr. Stefan Ryser, Ph.D

c/o Telik, Inc.

3165 Porter Drive

Palo Alto, CA 94304

 

Re: Transition and Release Agreement

Dear Dr. Ryser:

This letter sets forth the terms and conditions of the transition and release
agreement (the “Agreement”) that Telik, Inc. (the “Company”) is offering to you.

1.    Resignation of Employment.

(a)    Transition Period. You will resign, and the Company hereby accepts your
resignation, as an employee of the Company effective August 1, 2009 (the
“Transition Date”). From the Effective Date of this Agreement (as defined in
Section 13(b) (ADEA Waiver) hereof) through the Transition Date (the “Transition
Period”), you will continue to serve as an employee of the Company pursuant to
the terms of your August 1, 2008 employment offer letter agreement with the
Company (the “Employment Agreement”) and shall assist the Company, as reasonably
requested from time to time, in transitioning your responsibilities and
outstanding projects to other Company personnel. Except as expressly provided
this Agreement, you will no longer serve the Company or any affiliated entity in
any office or capacity after the Transition Date.

(b)    Proprietary Information. You acknowledge and agree to abide by your
obligations under your Proprietary Information and Inventions Agreement with the
Company, a copy of which is attached as Exhibit A hereto (the “Confidentiality
Agreement”), as well as any other confidentiality obligations applicable to you
pursuant to any written agreement between you and the Company and/or under
applicable law.

(c)    Final Salary and Paid Time Off. On the Transition Date, the Company will
pay you all accrued salary and accrued but unused paid vacation earned by you
through the Transition Date, less applicable withholdings and deductions.

(d)    Expense Reimbursements. You agree that, within thirty (30) days after the
Transition Date, you shall submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Transition
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.



--------------------------------------------------------------------------------

2.    Stock Options.

(a)    Employment-Related Option. In connection with your employment with the
Company, you were granted an option (the “Option”) to purchase 325,000 shares of
Company common stock pursuant to the terms of the Company’s 2000 Equity
Incentive Plan, as amended from time to time (the “Plan”), and stock option
grant notices and agreements issued to you (collectively with the Plan, the
“Stock Documents”). Pursuant to the Stock Documents, 75,000 shares subject to
the Option were to become vested upon achievement of specified performance
objectives (the “Performance-Based Shares”); the remaining 250,000 shares (the
“Time-Based Shares”) were to vest over a four-year period, with twenty-five
percent (25%) of the Time-Based Shares becoming vested upon your completion of
one (1) year of continuous service with the Company, and the remaining vesting
in equal monthly installments for each month of your continuous service
thereafter. The shares subject to the Option shall continue to vest through the
Transition Date in accordance with the current vesting schedule, at which time
they will cease vesting.

(b)    Director Options. In connection with your service as a non-employee
director of the Company, you were granted options (the “Director Options”) to
purchase 65,000 shares of the Company’s common stock pursuant to the terms of
the Company’s 2000 Non-Employee Directors’ Stock Option Plan, as amended from
time to time (the “Director Plan”), and stock option grant notices and
agreements issued to you (collectively with the Director Plan, the “Director
Stock Documents”). The Director Options shall continue to vest through the
Transition Date in accordance with the applicable vesting schedules set forth in
the Director Stock Documents, at which time they will cease vesting. Except to
the extent modified herein, the Director Options shall continue to be governed
by the terms and conditions set forth in the Director Stock Documents.

3.    Severance Benefits. Provided that you (a) sign this Agreement and remain
employed with the Company pursuant to its terms through August 1, 2009, and
(b) sign and allow to become effective the Transition Date Release attached
hereto as Exhibit B, the Company shall provide you with the severance benefits
described below. You must sign the Transition Date Release on or within 21-days
after the Transition Date (but not before the Transition Date), and allow the
Transition Date Release to become effective by its terms to receive any of these
benefits.

(a)    Relocation Benefits. The Company shall forever waive any obligation on
your part to reimburse the Company for the Relocation Bonus (as defined in the
Employment Agreement) provided to you in connection with your employment with
the Company. In addition, the Company shall pay you a lump sum relocation
assistance payment of $40,000, less applicable withholdings and deductions (the
“Relocation Assistance Payment”), to support you in relocating back to the New
York area. The Relocation Assistance Payment will be paid on the first Company
payroll pay date after your employment ends and you have satisfied the
Transition Date Release requirement described above.

(b)    COBRA. Your group health insurance coverage will end on the last day of
the month in which the Transition Date occurs (i.e., August 31, 2009). To the
extent provided by the



--------------------------------------------------------------------------------

federal COBRA law or, if applicable, state insurance laws, and by the Company’s
current group health insurance policies, you will be eligible to continue your
group health insurance benefits after that date at your own expense. You will be
provided additional information about your health insurance continuation rights
under separate cover on or shortly after the Transition Date. Provided you
timely elect to continue your health insurance benefits after the Transition
Date pursuant to the federal COBRA law or, if applicable, state insurance laws,
and by the Company’s current group health insurance policies, as additional
compensation for the Services, the Company shall pay all premiums necessary to
maintain your current level of medical, dental and vision insurance coverage in
effect through the end of the Consulting Period (as defined in Section 4(a)
herein) or until such earlier date as you secure replacement health, dental and
vision insurance coverage through a subsequent employer. You agree to notify the
Company as soon as possible after you secure such replacement coverage.

4.    Consulting Services Agreement. Provided that you (a) sign this Agreement
and remain employed with the Company pursuant to its terms through August 1,
2009, and (b) sign and allow to become effective the Transition Date Release
attached hereto as Exhibit B as provided in Section 3, then the Company will
retain you as a consultant on the terms and conditions set forth below.

(a)    Consulting Period. You shall serve as a consultant to the Company from
August 2, 2009 through March 31, 2010 or until such earlier date as the
consulting arrangement is terminated as provided herein (the “Consulting
Period”).

(b)    Consulting Services. As a consultant, you will be responsible for
providing advice and analysis and other assistance and services with respect to
strategic matters as reasonably requested by the Company from time to time
(collectively, the “Services”). You agree to make yourself available for up to
20 hours each month to perform the Services, and agree to exercise the highest
degree of professionalism and utilize your expertise and creative talents in
performing the Services. The Services shall be assigned to you by Cynthia M.
Butitta, the Company’s Chief Operating Officer and Chief Financial Officer, who
will also serve as your primary Company contact in your consultant role.

(c)    Fees. The Company will pay you consulting fees (“Fees”) of $27,083.33
month for the Services during the Consulting Period (with Fees for any partial
month of Services prorated based on the number of days of Services provided).
The Fees will be paid (via direct deposit to your designated bank account) on or
before the last day of each month (e.g., payment for August will be made on
August 31, 2009). The Company will not make any withholdings from the Fees and
will issue you an IRS Form 1099 with respect to all Fees paid to you for the
Services. The Company will not make payments for state or federal tax or social
security; make unemployment insurance or disability insurance contributions; or
obtain workers’ compensation insurance for you. You hereby agree to accept
exclusive responsibility for complying with all applicable local, state and
federal laws governing self-employed individuals, including obligations such as
payment of taxes, social security, disability and other contributions based on
the Fees. You further agree to indemnify and hold harmless the Company against
any and all liabilities to any taxing authority for any taxes, interest or
penalties arising in any way from the Fees.



--------------------------------------------------------------------------------

(d)    Expense Reimbursement. The Company will reimburse you for all documented
business expenses reasonably incurred in the course of performing the Services,
pursuant to its established expense reimbursement policies and procedures in
effect from time to time; provided, however, that you agree that you will not
incur any expense in excess of $100 without the Company’s advance written
consent.

(e)    Independent Contractor Relationship. Your relationship with the Company
during the Consulting Period shall be that of an independent contractor of the
Company, and not an employee of the Company. Accordingly, you will not be
entitled to receive any of the benefits the Company provides to its employees
generally. You will have no responsibilities or authority as a consultant to the
Company other than as specifically provided in this Agreement. You shall not
have any authority to enter into any agreement or make any representation
binding upon the Company during the Consulting Period, and agree not to do so
unless expressly authorized by the Company, in writing, to do so.

(f)    Proprietary Information. During the Consulting Period, you may receive
and develop confidential and proprietary information relating to the Company’s
business practices, strategies and technologies (collectively, the
“Information”). You acknowledge the confidential and secret character of the
Information, and agree that the Information is the sole, exclusive and valuable
property of Company. Accordingly, you agree: (i) not to use, disclose or
reproduce any of the Information without the applicable prior written consent of
the Company, (ii) not to use the Information except in the performance of your
authorized duties for the Company, and (iii) not to disclose all or any part of
the Information in any form to any third party. Upon the termination of the
Consulting Period or upon the Company’s earlier request, you agree to cease
using and to return to the Company all whole and partial copies, reproductions,
and derivatives of the Information, whether in your possession or under your
direct or indirect control. Additionally, you hereby agree that any and all
ideas, improvements, inventions and works of authorship conceived, written,
created or first reduced to practice in your performance of the Services shall
be the sole and exclusive property of the Company and you hereby assign to the
Company all rights, title and interest in and to any and all such ideas,
improvements, inventions and works of authorship. The foregoing obligations
shall be in addition to all continuing duties applicable to you under your
Confidentiality Agreement, and any other confidentiality obligations applicable
to you pursuant to any written agreement between you and the Company, and/or
under applicable law.

(g)    Early Termination. The Consulting Period may be terminated by you, at any
time for any reason, upon thirty (30) days’ advance written notice to the
Company. The Company may terminate the Consulting Period upon any material
breach by you of your obligations hereunder provided such breach is not cured
within seven (7) business days after the Company issues you written notice to
cure (pursuant to Section 16 of this Agreement). Upon termination of the
Consulting Period, the Company shall pay you all Fees earned through the end of
the Consulting Period, and shall reimburse all business expenses incurred by you
in performance of the Services through that date. (Final Fees will be prorated
for any partial month of service.)

(h)    Acknowledgements. You and the Company acknowledge and agree that the
consulting arrangement memorialized herein is not a term or benefit required
under the terms of the Employment Agreement, and does not substitute in any way
for any payments paid or



--------------------------------------------------------------------------------

otherwise payable to you under the Employment Agreement. Rather, the foregoing
consulting services agreement is a new, legally binding right being created as
of the date this Agreement is signed by both parties (subject to your
satisfaction of the preconditions to receipt of this benefit, as set forth
herein).

5.    Communications. Except as otherwise authorized or required by this
Agreement, any statements or disclosures made by either party to communicate
your change in status (including the reasons for your departure from the
organization) shall be consistent with the text attached hereto as Exhibit C
(the “Statement”) as well as the parties’ other obligations under this Agreement
(including without limitation the obligations under Section 1(b) (Proprietary
Information) and Section 11 (Mutual Nondisparagement) hereof). Notwithstanding
any other provision of this Agreement, the parties acknowledge that the Company
may disclose the material terms of this Agreement and publically file the
Agreement as required by applicable securities laws.

6.    Quinolone-Mimetic Program Acknowledgment. If, at any time within three
(3) years after the Transition Date, any scientific paper is issued by the
Company (in whole or in part) with respect to its quinolone-mimetics program,
the Company will identify you as a co-author of such work.

7.    No Other Compensation or Benefits. Other than any vested rights you may
have in any Company-sponsored ERISA-covered benefit plan (i.e., a 401(k) plan
account), you will not receive any salary, bonuses, equity interests or vesting,
severance or any other form of compensation or benefit from the Company after
the Transition Date except as expressly provided in this Agreement.

8.    Company Property.

(a)    General Obligations. On the Transition Date and excluding the Service
Materials (defined below), you agree to return to the Company all Company
documents (and all copies thereof) and other Company property in your possession
or control, including, but not limited to, Company files, notes, drawings,
records, plans, forecasts, lists, reports, studies, analyses, compilations of
data, proposals, agreements, operational and financial information, research and
development information, sales and marketing information, compensation and
personnel information, specifications, code, software, databases,
computer-recorded information, tangible property and equipment (including, but
not limited to, computers, facsimile machines, mobile telephones, servers),
credit cards, entry cards, identification badges and keys; and any materials of
any kind which contain or embody any proprietary or confidential information of
the Company (and all reproductions thereof in whole or in part). If you used any
personal computer, server, or e-mail system to receive, transmit, store or
create any Company confidential or proprietary data, materials or information in
connection with your employment with the Company, within thirty (30) days after
the Transition Date and excluding only Service Materials, you shall provide the
Company with a computer-useable copy of all such confidential or proprietary
data, materials or information, and shall permanently delete and expunge such
confidential or proprietary information from those systems, and make any such
system available to the Company for inspection to ensure compliance with this
provision.

(b)    Service Materials. You shall be entitled to temporarily retain all
Company documents, electronic files and other materials the Company expressly
authorizes you in writing



--------------------------------------------------------------------------------

to retain in order to perform your services as a consultant to the Company
(collectively, the “Service Materials”); provided, however, that you agree to
return all Service Materials to the Company at the end of the Consulting Period
or such other time requested by the Company. Within thirty (30) days after the
end of the Consulting Period, if you used any personal computer, server, or
e-mail system to receive, transmit, store or create any Company confidential or
proprietary data, materials or information in connection with the performance of
your consulting services, you shall provide the Company with a computer-useable
copy of all such confidential or proprietary data, materials or information,
permanently delete and expunge such confidential or proprietary information from
those systems, and make any such system available to the Company for inspection
to ensure compliance with this provision.

(c)    Personal Documents. Notwithstanding the foregoing, after the Transition
Date, you shall be entitled to retain as your personal property: (i) all
agreements between you and the Company that you executed in connection with your
employment with the Company; (ii) all wage statements and other payroll records
issued to you, and well as documents issued to you with regard to your employee
benefits with the Company; and (iii) all Company documents and information
issued to you in connection with your equity interests in the Company.

9.    Noncompetition and Work Activities. In order to protect the trade secrets
and confidential and proprietary information of the Company, you agree that,
during the remainder of your employment with the Company and for entirety of the
Consulting Period, you will not, except on behalf of the Company, directly or
indirectly, whether as an officer, director, stockholder, member, manager,
partner, proprietor, employee, associate, representative, consultant, or in any
capacity whatsoever engage in, become financially interested in, be employed or
engaged by, or render services to any other person, corporation, firm,
partnership or other entity whatsoever that is competitive with or is reasonably
anticipated to be competitive with the Company, nor make preparations to do so;
provided, however, that you may own, as a passive investor, securities of any
competitor, so long as your holdings in any one such competitor shall not in the
aggregate constitute more than one percent (1%) of the securities of such
competitor (computed on a fully diluted basis taking into account the possible
conversion or exercise of any convertible securities, options, warrants, or
convertible debt). Except as provided in the preceding sentence, you may engage
in other employment, consulting or other work relationships and activities in
addition to your continuing obligations to the Company as long as such
relationships and activities do not unreasonably interfere with your obligations
to the Company or create an actual or apparent conflict of interest, each as
determined by the Company in its sole discretion which shall not be unreasonably
exercised. You further agree that, during the remainder of your employment and
throughout the Consulting Period, except with the Company’s advance written
consent, you will not, directly or indirectly, contact or solicit any Company
customers for any purpose other than authorized Company business.

10.    Non-Interference. During your employment and subsequent consulting
relationship with the Company and continuing for twelve (12) months after the
termination of such relationship, you agree that you will not, directly or
indirectly by any means (including without limitation acting by or through any
other person or entity) solicit, induce, or attempt to induce any employee,
consultant, supplier, clinical investigator, clinical site, or service provider
of the Company to terminate or breach any employment, contractual, or other
business relationship with the Company.



--------------------------------------------------------------------------------

11.    Mutual Nondisparagement. During the remainder of your employment with the
Company and continuing at all times thereafter, you agree not to disparage the
Company or any of its officers, directors, employees, shareholders, agents,
products or services, in any manner likely to be harmful to it, their, his or
her business, business reputation or personal reputation. The Company (through
its officers and directors) agrees not to disparage you in any manner likely to
be harmful to you, your business, business reputation or personal reputation.
Notwithstanding the foregoing, nothing in this Agreement shall prevent any
person or entity from responding accurately and fully to any request for
information to which response is required by legal process.

12.    No Adverse Action/Cooperation. You agree that you will not voluntarily
provide assistance, information or advice, directly or indirectly (including
through agents or attorneys), to any other person or entity in connection with
any claim or cause of action of any kind brought against the Company; provided,
however, that this limitation shall not prevent you from pursuing a claim on
your own behalf (to the extent such claim is not released by you pursuant to
this Agreement or the Transition Date Release) or from providing truthful and
accurate testimony when requested by the Company or required by subpoena. You
further agree to cooperate fully with the Company, as requested, in connection
with the Company’s actual or contemplated defense, prosecution, or investigation
of any claims or demands by third parties, or other matters, arising from
events, acts, or failures to act that occurred during your board service or
employment with the Company. Such cooperation includes, without limitation,
making yourself available upon reasonable notice, without subpoena, for
interviews and truthful and accurate deposition and trial testimony. The Company
will reimburse you for reasonable, pre-approved and documented out-of-pocket
expenses incurred in connection with any such cooperation (excluding any forgone
wages, salary or other compensation), and will reasonably accommodate your
scheduling needs.

13.    Release of Claims.

(a)    Ryser Release. In exchange for the Company’s agreement to the terms set
forth herein, you hereby release the Company, its successors, predecessors,
parents, subsidiaries, and affiliates, and each of such entities’ officers,
directors, agents, servants, employees, attorneys, shareholders, and assigns
(collectively, the “Released Parties”), of and from any and all claims,
liabilities, demands, causes of action, costs, expenses, attorneys fees,
damages, indemnities and obligations of every kind and nature, in law, equity,
or otherwise, known and unknown, suspected and unsuspected, arising out of or in
any way related to events, acts or omissions occurring any time up to and
including the date you sign this Agreement. This release of claims includes, but
is not limited to: (a) all claims directly or indirectly arising out of or in
any way connected with your employment with the Company or termination of that
employment; (b) all claims directly or indirectly arising out of or in any way
related to your service on the Board of Directors of the Company or the
termination of such service; (c) all claims or demands related to salary,
bonuses, fees, retirement contributions, profit-sharing rights, commissions,
stock, stock options, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation or benefit; and (d) all claims
pursuant to any federal, state or local law, statute or cause of action in any
jurisdiction, including, but not limited to, the federal Civil Rights Act of
1964, the federal Americans with Disabilities Act of 1990, the California Fair
Employment and Housing Act, the California Labor Code, Delaware law, federal
securities law, tort law, contract law, wrongful discharge, discrimination,
harassment, fraud, defamation, emotional distress,



--------------------------------------------------------------------------------

retaliation, breach of fiduciary duty, and breach of the implied covenant of
good faith and fair dealing. Notwithstanding the foregoing, you are not
releasing: (i) any rights you have under the Agreement or the agreements
incorporated herein by reference; (ii) any rights or claims for indemnification
you may have pursuant to any written indemnification agreement to which you are
a party or intended third-party beneficiary, the articles or bylaws of the
Company or under applicable law; or (iii) any rights which are not waivable as a
matter of law. You understand that nothing herein shall prevent you from filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, or the California Department of
Fair Employment and Housing, except that you acknowledge and agree that you
shall not recover any monetary benefits in connection with any such claim,
charge or proceeding with regard to any claim released herein.

(b)    ADEA Waiver. You specifically acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you may have under the federal Age
Discrimination in Employment Act of 1967 (the “ADEA Waiver”). You also
acknowledge that the consideration given for this ADEA Waiver is in addition to
anything of value to which you were already entitled. You further acknowledge
that you have been advised by this writing that: (a) your ADEA Waiver does not
apply to any rights or claims that arise after the date you sign this Agreement;
(b) you should consult with an attorney prior to signing this Agreement; (c) you
have twenty-one (21) days to consider this Agreement (although you may choose to
voluntarily sign it sooner); (d) you have seven (7) days following the date you
sign this Agreement to revoke your acceptance of it, with such revocation to be
effective only if you deliver written notice of revocation to the Company within
the seven (7) day revocation period; and (e) this Agreement will not be
effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after you sign this Agreement
(“Effective Date”).

(c)    Company Release. In exchange for your entering into this Agreement and
allowing it to become effective by its terms, the Company shall (and hereby
does) release, acquit and forever discharge you, your heirs, assigns, and
attorneys, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys’ fees, damages, indemnities, and obligations
of every kind and nature, in law, equity, or otherwise, known and unknown,
disclosed and undisclosed, arising out of or in any way related to agreements,
events, acts or conduct occurring at any time prior to and including the date
the Company signs this Agreement; provided, however, that this release shall not
release or waive: (a) any rights the Company has under this Agreement or the
agreements incorporated herein by reference; (b) any claims arising out of your
obligations to protect and not to disclose or make unauthorized use of any of
the Company’s confidential and proprietary information, including but not
limited to claims under the Confidentiality Agreement or the Uniform Trade
Secret Act; or (c) any claims (whether direct or for indemnification or
contribution) arising from any intentional or knowing wrongful material
misconduct by you which constitutes fraud, embezzlement or conversion of any
Company asset or business opportunity and which results in, or is reasonably
likely to result in material financial harm to the Company.

(d)    Section 1542 Waiver. In giving the releases of claims set forth above,
which includes claims which may be unknown at present, you and the Company each
acknowledge having read and understood Section 1542 of the California Civil
Code, which reads as follows:



--------------------------------------------------------------------------------

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

You and the Company each hereby expressly waive and relinquish all rights and
benefits under that section and any law of any other jurisdiction of similar
effect with respect to the parties’ respective release of unknown or unsuspected
claims.

14.    Attorneys Fees. The Company shall pay, on your behalf, attorneys fees
actually incurred by you in connection with the negotiation and finalization of
this Agreement, up to a maximum of $25,000.

15.    Dispute Resolution. You and the Company hereby agree that any and all
claims, disputes or controversies of any nature whatsoever arising out of, or
relating to, this Agreement, or its interpretation, enforcement, breach,
performance or execution, shall be resolved, to the fullest extent permitted by
law, by final, binding and confidential arbitration in San Francisco, California
conducted before a single arbitrator by JAMS, Inc. (“JAMS”) or its successor,
under the JAMS Employment Arbitration Rules and Procedures then in effect. The
parties each acknowledge that by agreeing to this arbitration procedure, they
waive the right to resolve any such dispute, claim or demand through a trial by
jury or judge or by administrative proceeding. You will have the right to be
represented by legal counsel at any arbitration proceeding. The parties shall
each have the right to bring dispositive motions (including, without limitation,
for summary judgment and/or adjudication) consistent with applicable California
law standards. The arbitrator shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be available under applicable law in a court proceeding; and (b) issue
a written statement signed by the arbitrator regarding the disposition of each
claim and the relief, if any, awarded as to each claim, the reasons for the
award, and the arbitrator’s essential findings and conclusions on which the
award is based. The Company will be responsible for payment of all JAMS fees.
Nothing in this Agreement is intended to prevent either you or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any arbitration. The prevailing party in any arbitration
proceeding shall be entitled to recover reasonable attorneys fees and costs
incurred from the non-prevailing party.

16.    Notices. All notices, demands, requests, and instructions of any kind to
be delivered to any party in connection with this Agreement shall be in writing
and shall be deemed to have been duly given on the date personally or hand
delivered, or one (1) day after being sent by internationally-recognized
overnight delivery courier or by facsimile transmission. Communications directed
to you shall be sent to your last residential address (as listed in the
Company’s personnel records), with a copy to:

Martin J. Foley, Esq.

Sonnenschein Nath & Rosenthal LLP

601 South Figueroa Street, Suite 2500

Los Angeles, CA 90017-7404

Fax: 213-623-9924



--------------------------------------------------------------------------------

Communications directed to the Company shall be addressed as follows:

William Kaplan

Vice President of Legal Affairs - Corporate

Telik, Inc.

3165 Porter Drive

Palo Alto, CA 94304-1213

Fax: 650-845-7800

with a copy to:

Suzanne Hooper, Esq.

Cooley Godward Kronish LLP

3175 Hanover Street

Palo Alto, CA 94304-1130

Fax: 650-849-7400

The persons to whom, or addresses at which, notice is to be given may be changed
by giving written notice to the other party as provided in this Section.

17.    Miscellaneous. This Agreement, including the Exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to the subject matter hereof. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations, whether oral or written. This Agreement may not
be modified or amended except in a written agreement signed by both you and a
duly authorized officer of the Company. This Agreement shall bind the heirs,
personal representatives, successors and assigns of both you and the Company,
and inure to the benefit of both you and the Company, their heirs, successors
and assigns. If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Agreement and the provision in question shall be modified so
as to be rendered enforceable pursuant to applicable law in a manner consistent
with the intent of the parties insofar as possible. This Agreement shall be
deemed to have been entered into and shall be construed and enforced in
accordance with the laws of the State of California. Any ambiguity in this
Agreement shall not be construed against either party as the drafter. Any waiver
of a breach of this Agreement shall be in writing and shall not be deemed to be
a waiver of any successive breach.



--------------------------------------------------------------------------------

Please sign and date this Agreement below to accept the terms set forth above.

Sincerely,

 

TELIK, INC. By:   /s/ Michael M. Wick  

Michael M. Wick, M.D., Ph.D.

President and Chief Executive Officer

Exhibit A – Confidentiality Agreement

Exhibit B – Transition Date Release

Exhibit C – Statement

 

UNDERSTOOD, ACCEPTED AND AGREED:     /s/ Stefan Ryser     Date:  

June 12, 2009

Dr. Stefan Ryser      



--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIALITY AGREEMENT

 



--------------------------------------------------------------------------------

TELIK, INC.

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

In consideration of my employment or continued employment by Telik, Inc., a
Delaware corporation, with its principal office at 3165 Porter Drive, Palo Alto,
CA 94304, together with any subsidiary of Telik, (the “Company”), and the
compensation now and hereafter paid to me, I hereby agree as follows:

 

1. Recognition of Company’s Rights; Nondisclosure. At all times during the term
of my employment and thereafter, I will hold in strictest confidence and will
not disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorized such in writing.

The term “Proprietary Information” shall mean any confidential information that
relates in any way to the Company’s past, present or future business. By way of
illustration but not limitation, “Proprietary Information” includes
(a) inventions, whether or not patentable, trade secrets, ideas, processes,
formulas, data, programs, other works of authorship, whether or not registrable,
know-how, improvements, discoveries, developments, designs and techniques
(hereinafter collectively referred to as “Inventions”); and (b) information
regarding plans for research, development, new products, marketing and selling,
business plans, budgets and unpublished financial statements, licenses, prices
and costs, suppliers and customers; and personnel information, including but not
limited to information regarding the skills and compensation of other employees
of the Company.

 

2. Third Party Information. I understand, in addition, that the Company has
received and in the future will receive confidential information from third
parties subject to a duty on the Company’s part to maintain the confidentiality
of such information and to use it only for certain limited purposes. During the
term of my employment and thereafter, I will hold such information in the
strictest confidence and will not disclose (to anyone other than Company
personnel who need to know such information in connection with their work for
the Company) or use, except in connection with my work for the Company, such
information unless expressly authorized by an officer of the Company in writing.

 

3. Assignment of Invention

 

  3.1 Assignment

 

  (a) I hereby assign to the Company all my right, title and interest in and to
any and all Inventions, including all related patent rights, copy rights, trade
secret rights and all other rights throughout the world in connection therewith
(collectively, “Proprietary Rights”), together with all goodwill associated
therewith, made or conceived or reduced to practice or learned by me, either
alone or jointly with others, during the period of my employment with the
Company. Inventions assigned to or as directed by the Company by this Paragraph
3 are hereinafter referred to as “Company Inventions.” I agree, upon request, to
execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee.



--------------------------------------------------------------------------------

  (b) I recognize that this Agreement does not require assignment of any
invention which qualifies fully for protection under Section 2870 of the
California Labor Code (hereinafter “Section 2870”), which provides as follows:

(i) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer.

(2) Result from any work performed by the employee for the employer.

(ii) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (i), the provision is against the public policy of
this state and is unenforceable.

 

4. Enforcement of Proprietary Rights. I will assist the Company in every proper
way to obtain and enforce United States and foreign Proprietary Rights relating
to Company Inventions in any and all countries. My obligation to assist the
Company with respect to Proprietary Rights relating to such Company Inventions
in any and all countries shall continue beyond the termination of my employment,
but the Company shall compensate me at a reasonable rate after my termination
for the time actually spent by me at the Company’s request on such assistance.

 

5. Obligation to Keep Company Informed. During the period of my employment, I
will promptly disclose to the Company fully and in writing and will hold in
trust for the sole right and benefit of the company all patent applications
filed by me within a year after termination of employment.

 

6. Prior Invention. Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement. To preclude any possible uncertainty, I have set
forth on Exhibit A attached hereto a complete list of all Inventions that I
have, alone or jointly with others, conceived, developed or reduced to practice
or caused to be conceived, developed or reduced to practice prior to the
commencement of my employment with the Company, that I consider to be my
property or the property of third parties and that I wish to have excluded from
the scope of this Agreement. If disclosure of any such Invention on Exhibit A
would cause me to violate any prior confidentiality agreement, I understand that
I am not to list such Inventions in Exhibit A but am to inform the Company in
writing that all such Inventions have not been listed for that reason.



--------------------------------------------------------------------------------

7. Additional Activities. I agree that during the period of my employment by the
Company I will not, without the Company’s express written consent, engage in any
employment or business activity other than for the Company, and for the period
of my employment by the Company and for one (1) year after the date of
termination of my employment by the Company I will not induce any employee of
the Company to leave the employ of the Company.

 

8. No Improper Use of Materials. During my employment by the Company I will not
improperly use or disclose any confidential information of any former employer
or any other person to whom I have an obligation of confidentiality, and I will
not bring onto the premises of the Company any unpublished documents or any
property belonging to any former employer or any other person to whom I have an
obligation of confidentiality unless consented to in writing by that former
employer or person.

 

9. No Conflicting Obligation. I represent that my performance of all the terms
of this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence information acquired by me in confidence or
in trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any agreement either written or oral in conflict
herewith.

 

10. Return of Company Documents. When I leave the employ of the Company, I will
deliver to the Company any and all drawings, notes, memoranda, specifications,
devices, formulas, molecules, cells and documents, together with all copies
thereof, and any other material containing or disclosing any Proprietary
Information of the Company. I further agree that any property situated on the
Company’s premises and owned by the Company, including disks and other storage
media, filing cabinets or other work areas, is subject to inspection by Company
personnel at any time with or without notice.

 

11. Legal and Equitable Remedies. Because my services are personal and unique
and because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond, without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.

 

12. Notices. Any notice required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three days after the date of mailing.

 

13. General Provisions.

13.1 Governing Law. This Agreement is made under and should be construed
according to the laws of the State of California as applied to contracts entered
into and to be performed entirely in California by residents of the State of
California.

13.2 Entire Agreement. This Agreement is the final, complete and exclusive
agreement of the parties with respect to the subject matter hereof and
supercedes and merges all prior discussions between us. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing signed by the party to be charged. Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement. As used in this Agreement, the
period of my employment includes any time during which I may be retained by the
Company as a consultant.



--------------------------------------------------------------------------------

13.3. Severability. If one or more of the provisions in this Agreement are
deemed unenforceable by law, then the remaining provisions will continue in full
force and effect.

13.4. Employment. I agree and understand that nothing in this Agreement shall
confer any right with respect to continuation of employment by the Company, nor
shall it interfere in any way with my right or the Company’s right to terminate
my employment at any time, with or without cause.

13.5. Waiver. No waiver by the Company of any breach of this Agreement shall be
a waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

This Agreement shall be effective as of the first day of my employment with the
Company, namely: August 1, 2008.

I UNDERSTAND THAT THIS AGREEMENT AFFECTS MY RIGHTS TO INVENTIONS I MAKE DURING
MY EMPLOYMENT, AND RESTRICTS MY RIGHT TO DISCLOSE OR USE THE COMPANY’S
CONFIDENTIAL INFORMATION DURING OR SUBSEQUENT TO MY EMPLOYMENT.

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
FILLED OUT EXHIBIT A TO THIS AGREEMENT.

Dated: 8/1 , 2008

 

/s/ Stefan Ryser Stefan Ryser, Ph.D.

 

Address:   

c/o Telik, Inc.

3165 Porter Drive

Palo Alto, CA 94304

ACCEPTED AND AGREED TO:

TELIK, INC.

 

By:   /s Michael M. Wick  

Michael M. Wick

Chief Executive Officer and President



--------------------------------------------------------------------------------

EXHIBIT A

TELIK, INC.

Gentlemen:

 

1. The following is a complete list of all inventions or improvements relevant
to the subject matter of my employment by Telik, Inc. (the “Company”) that have
been made or conceived or first reduced to practice by me alone or jointly with
others prior to my engagement by the Company:

 

  ¨  No inventions or improvements                         ¨  See below

 

 

 

 

 

 

 

 

¨  Due to confidentiality agreements with
                                         
                                         
                                      , prior employer, I cannot disclose
certain inventions that would otherwise be included on the above-described list.

¨  Additional sheets attached

2. I propose to bring to my employment the following devices, materials and
documents of a former employer or other person to whom I have an obligation of
confidentiality that are not generally available to the public, which materials
and documents may be used in my employment pursuant to the express written
authorization of my former employer or such other person (a copy of which is
attached hereto):

¨  No material                    ¨  See below

 

 

 

 

 

 

 

 

¨  Additional sheets attached

August 1, 2008

 

/s/ Stefan Ryser Stefan Ryser, Ph.D.

 



--------------------------------------------------------------------------------

EXHIBIT B

TRANSITION DATE RELEASE

(TO BE SIGNED ON OR WITHIN 21-DAYS AFTER THE TRANSITION DATE)

1.    Separation from Employment. My employment with Telik, Inc. (the “Company”)
terminated on August 1, 2009 (the “Transition Date”). I hereby represent that I
have been paid all compensation owed and for all hours worked through the
Transition Date, have received all the leave and leave benefits and protections
for which I am eligible, pursuant to the Family and Medical Leave Act or
otherwise, and have not suffered any on-the-job injury for which I have not
already filed a claim

2.    Release of Claims. In exchange for the severance benefits and other
consideration the Company is offering to provide to me pursuant to that certain
transition and release agreement between me and the Company dated June __, 2009
(the “Agreement”), I hereby release the Company, its successors, predecessors,
parents, subsidiaries, and affiliates, and each of such entities’ officers,
directors, agents, servants, employees, attorneys, shareholders, and assigns
(collectively, the “Released Parties”), of and from any and all claims,
liabilities, demands, causes of action, costs, expenses, attorneys fees,
damages, indemnities and obligations of every kind and nature, in law, equity,
or otherwise, known and unknown, suspected and unsuspected, arising out of or in
any way related to events, acts or omissions occurring any time up to and
including the date I sign this Transition Date Release (the “Final Release”).
This release of claims includes, but is not limited to: (a) all claims directly
or indirectly arising out of or in any way connected with my employment with the
Company or the termination of that employment; (b) all claims or demands related
to salary, bonuses, fees, retirement contributions, profit-sharing rights,
commissions, stock, stock options, vacation pay, fringe benefits, expense
reimbursements, severance pay, or any other form of compensation or benefit; and
(c) all claims pursuant to any federal, state or local law, statute or cause of
action in any jurisdiction, including, but not limited to, the federal Civil
Rights Act of 1964, the federal Americans with Disabilities Act of 1990, the
California Fair Employment and Housing Act, the federal Age Discrimination in
Employment Act of 1967 (“ADEA”), the California Labor Code, Delaware law,
federal securities law, tort law, contract law, wrongful discharge,
discrimination, harassment, fraud, defamation, emotional distress, and breach of
the implied covenant of good faith and fair dealing. Notwithstanding the
foregoing, I am not releasing: (i) any rights I have under the Agreement or the
agreements incorporated therein by reference; (ii) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement to
which I am a party or intended third-party beneficiary, the articles or bylaws
of the Company or under applicable law; or (iii) any rights which are not
waivable as a matter of law. In addition, I understand that nothing in this
release prevents me from filing, cooperating with, or participating in any
proceeding before the Equal Employment Opportunity Commission, the Department of
Labor, or the California Department of Fair Employment and Housing, except that
I acknowledge and agree that I shall not recover any monetary benefits in
connection with any such claim, charge or proceeding with regard to any claim
released herein. I hereby represent and warrant that, other than the Excluded
Claims, I are not aware of any claims I have or might have against any of the
Company Parties that are not included in the Released Claims.

3.    ADEA Waiver. I acknowledge that I am knowingly and voluntarily waiving and
releasing any rights I may have under the ADEA (“ADEA Waiver”). I also
acknowledge that the consideration given for the ADEA Waiver is in addition to
anything of value to which I was



--------------------------------------------------------------------------------

already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) my ADEA Waiver does not apply to any
rights or claims that arise after the date I sign this Final Release; (b) I
should consult with an attorney prior to signing this Final Release; (c) I have
twenty-one (21) days to consider this Final Release (although I may choose to
voluntarily sign it sooner); (d) I have seven (7) days following the date I sign
this Final Release to revoke it, with such revocation to be effective only if I
deliver written notice of revocation to the Company within the seven (7)-day
revocation period; and (e) this Final Release will not be effective until the
date upon which the revocation period has expired unexercised, which will be the
eighth day after I sign it (the “Release Effective Date”).

4.    Section 1542 Waiver. In giving the releases herein, which include claims
which may be unknown to me at present, I acknowledge that I have read and
understand Section 1542 of the California Civil Code, which reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

I hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
my release of any unknown or unsuspected claims herein.

5.    No Transfer. I hereby warrant and represent that I am the sole and lawful
owner of all right, title, and interest in and to the matters released herein
and that I have not assigned, transferred, pledged, hypothecated, or subrogated
any released matter or any part or portion of any released matter.

6.    No Actions. I further represent and warrant I have not filed a lawsuit,
complaint or proceeding of any kind against any person or entity arising from or
relating to the claims released by me herein. I further agree that, if I bring
any action, lawsuit or arbitration proceeding, at law or in equity, against any
of the Released Parties arising from or related to any claims released by me
herein, in addition to any other rights and remedies available to the injured
party, I agree to pay all costs and expenses incurred by the injured party in
the defense of any such action, lawsuit or arbitration, including but not
limited to reasonable attorneys’ fees.

7.    Entire Agreement. This Final Release, together with the Agreement
(including all exhibits thereto), constitutes the complete, final and exclusive
embodiment of the entire agreement between the Company and me with regard to the
subject matter hereof. I am not relying on any promise or representation that is
not expressly stated in this Final Release or in the Agreement.

 

UNDERSTOOD AND AGREED:               Dr. Stefan Ryser       Date



--------------------------------------------------------------------------------

Exhibit C

STATEMENT

Stefan Ryser, Ph.D., has resigned effective August 1, 2009 as Senior Vice
President of Corporate Strategy. Telik is grateful to Dr. Ryser for his
contributions as an employee and as a member of the Company’s Board of Directors
for the past 11 years. Dr. Ryser will start a consulting business in a joint
effort with one of his former business partners, and has agreed to provide
consulting services to the Company for a limited period of time after his
resignation becomes effective.